DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/12/2021 is acknowledged.  	The traversal is on the ground(s) that claims 15-16 are drawn to a delivery device, not an annuloplasty implant.  This is found persuasive and claims 15-16 are rejoined with claims 1-13.

Claim Objections
Claim 6, 10, and is objected to because of the following informalities:  
Claim 6 reads “the length”, examiner suggests amending the claim to read “a length”.

Claim 10 reads “the width”, examiner suggests amending the claim read “a width”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quijano et al (US US 2003/0050693 A1). 

	Regarding claim 1, Quijano discloses a delivery device for an annuloplasty implant (Figure 8, item 65; paragraph 0043) comprising; 
an outer sheath (Figure 8, item 67), 
a delivery wire (Figure 8 (delivery wire annotated below)) being movable within said outer sheath in a longitudinal direction thereof (Figures 9 and 8 show the delivery wire movable within outer sheath 65 in a longitudinal direction)
and a holder (Figures 8 and 9, items 71, 72 and 73) being releasably connectable to said implant (paragraph 0044, lines 1-5), 
said holder being pivotably connected to a distal portion of said delivery wire (holders 71, 72, and 73 are pivotably connected to distal portion of delivery wire via holder base 68 (i.e. control member), 
wherein said holder is folded inside said outer sheath in a delivery configuration (Figure 9), 
and wherein said holder is foldable from said delivery configuration to an expanded deployed configuration outside said outer sheath (Figures 8 and 11).  

    PNG
    media_image1.png
    682
    387
    media_image1.png
    Greyscale

Figure 9, items 71, 72, and 72 are elongated and extending in said longitudinal direction), and extending in a radial direction, perpendicular to said longitudinal direction, in said expanded deployed state (Figure 11 illustrates holders 71, 72, and 73 extending in a radial direction, perpendicular to said longitudinal direction; paragraph 0049).  
	Regarding claim 3, Quijano discloses comprising a control member (Figure 8, item 68), connected to said holder (Figure 8, items 71, 72, and 73), whereby actuation of said control member moves said holder from said delivery configuration to said expanded deployed configuration by a pivoting motion (Figure 8, actuation of control member 68 by advancing through the outer sheath moves holder 71, 72, and 73 from delivery configuration (Figure 9) to expanded deployed configuration by a pivoting motion).  

    PNG
    media_image2.png
    554
    643
    media_image2.png
    Greyscale

Figure 8, items 71, 72, and 73) comprises a connecting unit (Figure 8, item 74) that is adapted to releasably connect to said implant (paragraph 0044, lines 1-5; paragraph 0045, lines 4-8), wherein said connecting unit is arranged at a distal end of said holder (Figure 8 (connecting unit 74 annotated above) is arranged at the distal end of holder 71, 72, and 73).  
	Regarding claim 5, Quijano discloses wherein said delivery wire is rotatable relative said outer sheath (delivery wire (as annotated above) is located within lumen of outer sheath (also annotated above), therefore it can be rotated), wherein said connecting unit is adapted to apply a force at a peripheral portion of said implant (Figure 12 illustrates how connecting unit is attached to peripheral portion of implant to apply a force), at a distance from a central axis of said outer sheath when said implant, in use, is held by said holder in said expanded deployed configuration, that said force can bring said implant into rotation about said central axis (Figure 8 shows the annuloplasty implant 61 held by holder 71, 72, and 73 at a distance from a central axis of said outer sheath, however Figure 11 and paragraph 0049 discloses that the annuloplasty implant can be at a different plane with respect to a longitudinal axis of the delivery apparatus.  The angle of the holder members 71, 72, 73 with respect to the longitudinal axis of the delivery apparatus 65 may be from 0 to about 90 degrees configured for the annuloplasty implant to be deployed at an appropriate position suitable for placing the implant at least partially circumferentially about the anatomical annulus to stabilize the anatomical annulus).  
	Regarding claim 6, Quijano discloses wherein the length of said elongated holder corresponds substantially to a radius (r) of said implant (length of said holder 71, 72, and 73 corresponds substantially to a radius (r) of said implant as can be seen in Figure 8) , when said implant, in 2 of 5use, is held by said holder in said expanded deployed configuration and said implant has a general ring shape with said radius (r) (Figure 8 depicts the expanded deployed configuration of implant, Figure 11 and paragraph 0049 discloses that the holder and implant can be 90° to longitudinal axis of outer sheath in the expanded deployed configuration; paragraph 0042 discloses a general ring shape).  
	Regarding claim 7, Quijano discloses wherein said connecting unit is adapted to connect to an end portion of said implant (Figure 8, connecting unit 74 is connected to end portion of said implant, which is depicted in Figure 12), and said connecting unit is aligned at a distal end of said holder so that a proximal end of said holder is positioned substantially at the center of said implant, when said implant, in use, is held by said holder in said expanded deployed configuration (Figure 8, connecting unit 74 is aligned at a distal end of said holder 71, 72, and 73,  Figure 11 and paragraph 0049 discloses that the holder and connecting unit can be positioned at an angle 90° to the longitudinal axis of the outer sheath, which would position the proximal end of holder 71, 72, and 73 substantially at the center of implant 61) and said implant has a general ring shape with said center (paragraph 0042 discloses that the implant may have a general ring shape with a center).  
	Regarding claim 8, Quijano discloses wherein said connecting unit (Figures 8, 11, and 12, item 74; paragraph 0044, lines 1-5) is connected to a release unit (connecting unit 74 is connected to release unit 80 as is disclosed in paragraph 0045, lines 1-3), whereby actuation of said release unit releases said implant from said holder by disengaging an implant lock (Paragraph 0046 states “The ring holder 66 of the delivery system may comprise means for grasping the annuloplasty ring on the ring holder and releasing the annuloplasty ring from the ring holder when said ring is deployed at about a valve annulus of a patient”, the annuloplasty ring is deployed about a valve annulus when the release unit 80 is actuated.  The “means for grasping” are specifically grasping points 76, 77, and 78 (i.e. implant lock) which are disclosed in paragraph 0044, lines 1-5).  
	Regarding claim 9, Quijano discloses wherein said implant lock (Figures 8 and 12, items 76, 77, and 78) is engageable with an end portion of said implant (Figure 12 depicts how implant locks are engageable with end portion of implant 61, end portion being top end and bottom end engaged by grasping members 76 and 78), when said implant, in use, is held by said holder (paragraph 0044, lines 1-5; paragraph 0046).  
	Regarding claim 11, Quijano discloses wherein said holder is pivotably connected at a pivot joint arranged at said distal portion of said delivery wire, wherein said pivot joint is arranged at a periphery of said distal portion in a radial direction, perpendicular to said longitudinal direction (Figure 8, annotated below, the pivot joints are arranged at a periphery of distal portion in a radial direction perpendicular to the longitudinal direction because the distal portion is a cylinder.  The pivot joints are located on the periphery of the cylinder).  

    PNG
    media_image3.png
    746
    768
    media_image3.png
    Greyscale

	Regarding claim 12,  Quijano discloses wherein said holder (Figure 8, item 71, 72, and 73) has a first and a second pivotable portion (holder 71, 72, and 73 has two pivotable portions), each being Figure 11 depicts a first and second pivotable portion (71 and 73) expanded in a radially opposite directions in expanded deployed configuration along the radial direction, paragraph 0049 discloses that the first and second pivotable portions of the holder (71, 72, and 73) can be 90° with respect to the longitudinal axis of the outer sheath).  
	Regarding claim 15, Quijano discloses wherein said control member is a control wire (Figure 8, control member 68 is a wire, where the definition of wire is “metal drawn out into the form of a thin flexible thread or rod” (Oxford Dictionary)).  
	Regarding claim 16, Quijano discloses wherein said release unit is a release wire (Figure 10, release unit 80 comprises release wires 82, where the definition of wire is “metal drawn out into the form of a thin flexible thread or rod” (Oxford Dictionary)).  

Claims 1, 3, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vola et al US 2020/0100898 A1).

	Regarding claim 1, Vola discloses a delivery device (Figure 5, item 1) for an annuloplasty implant (Figure 5, item 7; paragraph 0056) comprising; 
an outer sheath (paragraph 0063 discloses an outer sheath, and paragraph 0065, lines 11-15), 
a delivery wire being movable within said outer sheath in a longitudinal direction thereof (Figure 1, item 6; paragraph 0056, the outer sheath is not shown, however, when the outer sheath is shown as described in paragraphs 0063 and 0065 the delivery wire would be movable in a longitudinal direction within the outer sheath), 
and a holder being releasably connectable to said implant (Figure 5, items 8a and 12a)
said holder being pivotably connected to a distal portion of said delivery wire (Figure 5; paragraph 0059, lines 1-4), 
wherein said holder is folded inside said outer sheath in a delivery configuration (paragraph 0063 and 0065, lines 11-15 discloses wherein the holder (8a and 12a) is folded inside outer sheath in a delivery configuration), 
and wherein said holder is foldable from said delivery configuration to an expanded deployed configuration outside said outer sheath (paragraph 0063 and 0065, lines 11-15 disclose wherein holder (8a and 12a) is foldable from delivery configuration to an expanded deployed configuration as in seen in Figures 6 outside outer sheath).
	Regarding claim 3, Vola discloses comprising a control member, connected to said holder (i.e. plurality of arms (paragraph 0023)), whereby actuation of said control member moves said holder from said delivery configuration to said expanded deployed configuration by a pivoting motion (paragraph 0023).
	Regarding claim 10, Vola discloses wherein the width of said holder corresponds to substantially to the diameter of said outer sheath (paragraph 0063 states that the atraumatic cylinder 9 could be used as a sheath, the diameter of holder 8a corresponds substantially to the dimeter of cylinder 9).
	Regarding claim 13, Vola discloses wherein said holder (Figure 5, item 8a and 12a) has a first (Figure 5, item 8a) and a second pivotable portion (Figure 5, item 12a), each being expandable in radially opposite directions in said expanded deployed configuration along said radial direction (Figure 5, first and second pivotable portions (8a and 12a) are expanded in radially opposite directions), each of said first and second pivotable portions comprising foldable proximal and distal sections forming V-shaped (each of first and second pivotable portions (among the plurality of first and second pivotable portions) comprise foldable proximal (Figure 1 depicts proximal foldable section 12a) and distal sections (Figure 16 depicts distal foldable section 8a), Figure 6 depicts the proximal and distal sections forming a V-shape), Figure 6, apex annotated below) and a base at anArt Unit 37741st Named Inventor: Ger O'Carroll inward position (Figure 6, base annotated below), and wherein a length of said base is adjustable by moving said control member relative said delivery wire (paragraph 0023, Figure 18 shows the length of base adjustable by moving said control member relative to delivery wire 6), whereby said proximal and distal sections are foldable between said delivery configuration and said expanded deployed configuration by adjusting the length of said base ((paragraph 0063 and 0065, lines 11-15 discloses wherein proximal and distal sections (8a and 12a) are foldable from delivery configuration to an expanded deployed configuration by adjusting delivery wire 6 and control member).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774